Name: Decision No 1/85 of the EEC-Portugal Joint Committee of 15 October 1985 altering the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  monetary relations;  Europe;  monetary economics;  European construction;  executive power and public service
 Date Published: 1985-11-15

 Avis juridique important|21985D1115(05)Decision No 1/85 of the EEC-Portugal Joint Committee of 15 October 1985 altering the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation Official Journal L 301 , 15/11/1985 P. 0010DECISION No 1/85 OF THE EEC-PORTUGAL JOINT COMMITTEE of 15 October 1985 altering the limits expressed in ECU in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Portuguese Republic signed in Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation (1), and in particular Article 28 thereof,(1) OJ No L 323, 11. 12. 1984, p. 191.Whereas the equivalents of the European units of account in some national currencies on 1 October 1984 were lower than their equivalents on 1 October 1982; whereas, this fact, as a result of the automatic change of base date provided for in Article 8 (4) of Protocol 3 would lead, on the conversion into the national currencies concerned, to a lowering of the effective limits for simplified documentary requirements; whereas, in order to avoid this, the limits expressed in ECU should be raised,HAS DECIDED AS FOLLOWS:Article 1Article 8 of Protocol 3, as last amended, is hereby amended as follows:- in paragraph 1 (b), *3 400 ECU* is replaced by *4 000 ECU*,- in paragraph 2, *240 ECU* is replaced by *280 ECU* and *680 ECU* by *800 ECU*.Article 2This Decision shall enter into force on 1 May 1985.Done at Brussels, 15 October 1985.For the Joint CommitteeThe ChairmanLuis Gois FIGUEIRA